Citation Nr: 1450825	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In an August 2011 rating decision, the RO denied entitlement to ratings in excess of 30 percent for PTSD and entitlement to a TDIU.  In a May 2008 rating decision, the RO granted an increased (50 percent) rating for PTSD, effective May 30, 2008.  


FINDINGS OF FACT

1. Throughout the period of appeal, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, depressed or dysphoric mood, anxiety, suspiciousness, paranoia, insomnia, agitation, impaired judgment and memory, disturbances of motivation and mood, occasional suicidal/homicidal thoughts or ideations, unkempt in appearance, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships.

2. The Veteran's service-connected PTSD does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in May 2011, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings for PTSD and entitlement to a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the May 2011 letter.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained all of the relevant identified post-service VA and records considered in the Veteran's claim for Social Security Administration (SSA) disability benefits.  In addition, the Veteran was afforded VA examinations in June 2011 and April 2012 to assess the severity of his PTSD as well any occupational impairment related to his PTSD.  The examinations provided findings necessary to apply pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, there is otherwise no evidence that the Veteran's psychiatric disability has worsened or changed since the April 2012 VA examination.  Thus, a new VA examination for the service-connected psychiatric disability need not be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability). 

As the Veteran has not identified any additional relevant VA or private treatment records, VA has no further duty to attempt to obtain any additional treatment records.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
II. PTSD

A. Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.2.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. §§ 4.125, 4.130.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Analysis

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411 according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32). 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

B.  Analysis

Considering the pertinent evidence of record in light of the above legal authority, the Board finds that the criteria for a rating in excess of 50 percent have not been met at any point since May 30, 2008.

The medical evidence of record has been thoroughly reviewed.  In this regard, the claims file includes treatment records from a VA Medical Center in Mountain Home, Kentucky.  During a PTSD screening dated May 30, 2008, the Veteran reported that he had nightmares twice a week and re-experienced war related events.  He avoided sleep due to the nightmares and crowds.  He isolated himself, had flashbacks and intrusive thoughts, and felt estranged.  He still had an interest in farming.  He reported that he easily startled and became irritated.  He had difficulty with concentration and was hypervigilant.  On examination, he was slightly unkempt in appearance and had a slightly anxious mood.  Last year had suicidal ideations, but denied any current suicidal ideations.  He acknowledged homicidal ideation in thoughts only with no plan or intent.  He denied any audio or visual hallucinations.  There was no evidence of a thought disorder.  He was alert and oriented in all spheres with food insight and judgment.  He quit drinking three months ago.  After service, the Veteran was a coal miner for approximately 10 years.  He quit his job two years ago and now worked on a farm.  He was married for 10 years, but divorced in 2001.  He has two children who resided with their mother.  The examiner noted that the Veteran appeared to endorse symptoms consistent with a diagnosis of PTSD and alcohol abuse in early remission.  He was assigned a GAF of 55.  

Additional VA treatment records showed that the Veteran reported anxiety, agitation, and withdrawing from people in December 2008.  At that time he was assigned a GAF score of 75.  On December 23, 2008, he reported having little interest in things every day.  On December 2, 2010, he reported insomnia, paranoia, depression and social isolation.  He was assigned a GAF score of 58.  On January 27, 2011, he reported irritability.

On June 2011 VA examination, the Veteran reported that he had two children with his ex-wife and one with a girlfriend; however, he hardly ever saw his children and does not talk to them on the phone.  He lived alone, but had support from his cousin and attended church.  On examination, he was clean and appropriately and casually dressed.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  He was cooperative.  His affect was normal and his mood dysphoric.  He was oriented to person, time, and place.  In regards to his insight, he partially understood that he had a problem.  He reported that he had gone three days without sleeping; otherwise he usually slept four hours a night.  He did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, or homicidal/suicidal thoughts.  There were no episodes of violence, despite reports of being easily angered.  He was able to attend minimal personal hygiene.  He did not have any trouble with his activities of daily living.  His recent memory was moderately impaired and his immediate memory was mildly impaired.  The examiner noted that the Veteran has been unemployed for two to five years.  According to the examiner, the Veteran stated, "Once I got compensation I decided to stop working".  The examiner indicated the Veteran's back bothered him and that records indicated that he had a disagreement with management around the time he quit his last job as a miner.   

While the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner suggested that features of a psychiatric disorder and alcohol abuse were often seen together and that one enhanced the other.  The examiner assigned a GAF score of 70.  The examiner noted that the Veteran lived off of his land and was resourceful.  He owned his own property, had a garden, and hunts.  He appeared proud of his accomplishments.  He sometimes sold scrap metal.  The Veteran had relatively few symptoms and appeared to enjoy his life.  He had little motivation for change.  The examiner indicated that there were PTSD signs and symptoms that were transient or mild and that the Veteran exhibited decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  The examiner specifically stated that the Veteran was not unable to work due to PTSD and that he no longer appeared to suffer from PTSD.   

The Veteran filed a claim for Social Security Administration disability benefits indicating that he was unable to work due to his arthritis and anxiety disorders.  J.S. created a Simplified Vocational Rationale that revealed that the Veteran had a residual functional capacity for light work, was a younger individual, had more than high school education, and work experience as an equipment operator.  J.S. reported that there were a significant number of occupations for which the Veteran qualified, including cahier II, ticket seller, & toll collector.  J.S. determined that since the Veteran had the capacity to perform other work, a disability was not established.  The Veteran's claim was denied in July 2009.

On April 2012 VA examination, the examiner diagnosed PTSD and alcohol abuse. The examiner indicated that the Veteran's GAF score fell between 70 and 60.  The examiner cited symptoms of depressed mood, anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was currently involved in a romantic relationship for the past three years.  They lived apart, but went to the movies, church, talked, and spent time together.  He went to high school and took some college courses while he was in the military.  He last worked in 2006 as a coal miner.  He stated that he quit his mining job because his divorce caused too much emotional pain and he began to drink heavily.  His only source of income was the compensation he received for his service-connected disability.  The examiner reported that the Veteran's mental disorder was not severe enough either to interfere with occupational and social functioning or to require continuous medication.

After reviewing the record, the Board concludes that the preponderance of the evidence weighs against a finding of occupational and social impairment with deficiencies in most areas so as to warrant the next higher rating of 70 percent for the Veteran's PTSD at point pertinent to this appeal.  His PTSD has primarily been manifested by depressed or dysphoric mood, nightmares, hypervigilance, anxiety, suspiciousness, paranoia, insomnia, agitation, impaired judgment and memory, disturbances of motivation and mood, occasional suicidal/homicidal thoughts or ideations, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  He was fully oriented, his speech was clear, relevant, and goal directed, his thought process was goal oriented and without any loose associations, and there was no evidence of any circumstantial or tangential thought processes.  Also, there were no hallucinations or delusions.  Overall, these symptoms reflect occupational and social impairment with reduced reliability and productivity.  As such, based on these symptoms, the Veteran's level of occupational and social impairment has been no greater than what is contemplated in the currently assigned 50 percent disability rating.

In turn, the Board finds that a higher 70 percent disability rating for PTSD is not warranted at any point during the course of the appeal.  In the instant case, the objective medical evidence does not show symptoms such as: active suicidal ideation, obsessional rituals, illogical speech, near-continuous panic, and spatial disorientation, active neglect of personal appearance and hygiene, or inability to establish effective relationships to warrant a higher rating.  Notably the record has demonstrated some decrease in social functioning; however the Veteran is shown to have a family relationship with his cousin and a girlfriend of three years.  Also, he attended functions such as going to the movies and church during the period on appeal.  While some anxiety, panic, and depression are reported by the Veteran, this was not shown to demonstrate the level of symptoms associated with the 70 percent rating and the Veteran is shown repeatedly to be able to function independently effectively.  There were no episodes of violence, despite reports of being easily angered.  While the Veteran was reported as having a slightly unkempt in appearance in May 2008, on June 2011 VA examination, the examiner specifically reported that the Veteran was able to attend minimal personal hygiene and he did not have any trouble with his activities of daily living.  Significantly, on June 2011 VA examination, the examiner indicated that the Veteran's PTSD signs and symptoms were transient or mild reflective of a decreased work efficiency and the ability to perform occupational tasks during periods of significant stress.  SSA records included a Simplified Vocational Rationale by J.S. that revealed that the Veteran had a residual functional capacity for light work, was a younger individual, had more than high school education, and work experience as an equipment operator.  On April 2012 VA examination, the examiner reported that the Veteran's mental disorder was not severe enough either to interfere with occupational and social functioning or to require continuous medication.

Overall, the Board finds that the record reflects that the Veteran's PTSD has been productive of difficulty in establishing and maintaining effective relationships, which is most consistent with the criteria for a 50 percent rating.  

While the record reflects that the Veteran's recent memory was moderately impaired and his immediate memory was mildly impaired, that he was slightly unkempt in appearance, and had periods of suicidal ideations and homicidal thoughts, the Board does not find such reports to represent gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation of time or place; or memory loss for names of close relatives, own occupation, or name as indicated in the criteria for a 100 percent rating for psychiatric disability.

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD for any period on appeal.  The Board is cognizant of the Veteran's wide range in the Veteran's GAF scores, ranging between 55 to 75 indicative of no more than slight to a moderate impairment.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The worst assigned GAF score of 55 is consistent with, or, at least consistent with no greater impairment, than that contemplated in the assigned, 50 percent rating, which reflects moderate symptoms.

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD.  See 38 C.F.R. § 3.159 (a)(1); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As discussed above, the persuasive evidence indicates that the Veteran's PTSD is consistent with the assigned 50 percent initial rating. 

Under the circumstances, the Board finds that, since the effective date of May 30, 2008, the Veteran's psychiatric symptomatology most nearly approximates the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for higher rating of 100 percent likewise are not met.

C.  Extraschedular Considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §  3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  The rating schedule fully contemplates the described psychiatric symptoms of depressed or dysphoric mood, anxiety, suspiciousness, paranoia, insomnia, nightmares, hypervigilance, agitation, impaired judgment and memory, disturbances of motivation and mood, occasional suicidal/homicidal thoughts or ideations, and unkempt appearance, as well as the Veteran's level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular disability rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected disability is PTSD, rated as 50 percent disabling since May 30, 2008.  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991). The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran has asserted that he is unable to engage in substantially gainful employment due to his service-connected condition, PTSD.  

The record shows that the Veteran last engaged in employment as a coal miner in or around 2006.  Records confirm that he graduated high school and took some college course while he was in the military, and there is no indication of any barriers to learning.  

In consideration of this body of evidence, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  The Veteran has a high school education, took some college courses, and additional work experience as a coal miner, suggesting some knowledge or training as to physical or manual type work.  In June 2011, the VA examiner indicated that the Veteran decided to no longer working once he started to receive compensation for his service-connected disability.  The examiner also noted that the Veteran had a disagreement around the same time that he quit his job as a coal miner.  The examiner specifically stated that the Veteran was not unable to work due to PTSD and that he no longer appeared to suffer from PTSD.   

The Veteran filed a claim for Social Security Administration disability benefits indicating that he was unable to work due to his arthritis and anxiety disorders.  J.S. created a Simplified Vocational Rationale that revealed that the Veteran had a residual functional capacity for light work, was a younger individual, had more than high school education, and work experience as an equipment operator.  J.S. reported that there were a significant number of occupations for which the Veteran qualified, including cahier II, ticket seller, & toll collector.  J.S. indicated that that according to the Kentucky Occupational Outlook, clerical & kindred industry and government services industry persons performed similar work nationwide.  Therefore, J.S. stated that it could reasonable be inferred that the cited occupations existed as individual jobs in significant numbers not only in Kentucky, but also throughout the national economy.  J.S. determined that since the Veteran had the capacity to perform other work, a disability was not established.  The Veteran's SSA claim was denied in July 2009.  

On April 2012 VA examination, the examiner noted that the Veteran last worked in 2006 as a coal miner.  The Veteran stated that he quit his mining job because his divorce caused too much emotional pain and he began to drink heavily.  However, the examiner found that the Veteran's mental disorder was not severe enough either to interfere with occupational and social functioning or to require continuous medication.

The Board notes that the Veteran was asked to supplement the record with a formal application for a TDIU, which would have provided more information as to his education, training, and employment history, but that he did not respond.  To the extent the PTSD symptoms of depressed or dysphoric mood, anxiety, suspiciousness, paranoia, insomnia, nightmares, hypervigilance, agitation, impaired judgment and memory, disturbances of motivation and mood, occasional suicidal/homicidal thoughts or ideations, social isolation and unkempt appearance affect the Veteran's employment, the assigned schedular ratings for those disabilities compensate the Veteran for such impairment.  Thus, referral for extra-schedular consideration is not appropriate and a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).

Accordingly, this claim must also be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine, but the preponderance of the evidence is against unemployability.  Under these circumstances, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is denied.  



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


